Citation Nr: 0402086	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
January 1976.  He died in March 2001, and the appellant is 
his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO decision, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

The Board notes that this appeal is being remanded to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the appellant and her representative if further 
action is required on her part.


REMAND

The appellant claims that the veteran's death was caused by 
disability incurred in service.  Specifically, she maintains 
that the veteran had a diabetic condition that was due to 
exposure to herbicides (Agent Orange) during service in 
Vietnam, which in turn ultimately contributed to his death.  

The claims folder contains records, dated from June 1992 to 
February 2001, from the veteran's private medical providers, 
including Dr. Gordon Sipkens.  The records show treatment for 
a variety of ailments to include adult onset diabetes 
mellitus, which was shown to be poorly controlled in January 
2001.

The veteran died in March 2001, and his death certificate 
lists the immediate cause of death as acute renal failure due 
to or as a consequence of chronic leukemia due to or as a 
consequence of coronary artery disease.  At the time of the 
veteran's death, service connection was established for 
generalized myositis (10 percent disabling) and bilateral 
defective hearing (noncompensable).

The veteran's service records reflect service in the Republic 
of Vietnam.  Type II diabetes mellitus/adult-onset diabetes 
is a disease specified as presumptive to herbicide-exposed 
veterans.  A veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).  

A preliminary review of the record shows that the veteran was 
an inpatient at the Via Christi Regional Medical Center at 
the time of his death in March 2001.  The terminal hospital 
records were requested by the RO and received in February 
2003.  Of those records, a History and Physical report, which 
was dated the day of his admission and the day prior to his 
death, indicates that the veteran was seen at the emergency 
room at Allen County Hospital prior to his admission to Via 
Christi.  In the report, the doctor noted that the Allen 
County Hospital records were not available (and neither was 
the veteran's spouse for consultation).  In May 2001, the 
appellant consented to the release of the Allen County 
records to VA; however, they were not obtained.  In an 
October 2001 letter, the RO requested the appellant to 
provide another signed consent form for the records, but she 
did not respond.  The Board is of the opinion that the RO 
should again attempt to obtain the records of the Allen 
County Hospital via a signed consent from the appellant.  

The doctor who attended the veteran at Via Christi also noted 
that the veteran had apparently been diagnosed recently with 
"some type of leukemic process" for which he saw Dr. Dennis 
Moore.  However, Dr. Moore's records are not contained in the 
claims folder, and it is not clear that such records were 
available to the attending doctor at Via Christi, who also 
served as the certifying physician on the veteran's death 
certificate.  Thus, the RO should attempt to obtain Dr. 
Moore's records with the assistance and signed consent form 
from the appellant. 

Finally, the Board notes that there is no medical opinion of 
record addressing the likelihood that the veteran's listed 
cause of death is related to service-incurred injury or 
disease such as diabetes mellitus, as claimed.  In light of 
the appellant's contentions, and after obtaining all 
treatment records of the veteran prior to his death, the RO 
should seek a relevant VA medical opinion.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers (VA or non-VA) where 
the veteran received treatment for 
diabetes mellitus and/or leukemia prior to 
his death, to include identifying 
information relevant to treatment by Dr. 
Dennis Moore.  After receiving this 
information and any necessary releases, to 
include information for Allen County 
Hospital, the RO should contact the named 
medical providers and obtain copies of all 
related medical records.  Responses, 
negative or positive, should be associated 
with the claims file.

2.  Thereafter, the RO should arrange for 
the claims file to be reviewed by a VA 
physician in order to clarify the cause(s) 
of the veteran's death and the etiology of 
the condition(s) that led to the cause of 
the veteran's death.  The physician is 
requested to identify all immediate, 
underlying and contributory causes of 
death, to include identifying any 
disability that contributed substantially 
or materially to the veteran's death, or 
combined with other disability led to 
death, or aided or lent assistance to the 
cause of death.  In particular the VA 
physician is requested to provide an 
opinion as to the likelihood that diabetes 
mellitus played any causal or contributory 
role in the veteran's death.  The 
rationale for all opinions expressed 
should be provided, with reference to 
supporting information and findings in the 
claims file.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002), and its implementing 
regulations, is completed, consistent with 
all governing legal authority to include 
Pelegrini v. Principi, No. 01-944, slip 
op. at 12 (U.S. Vet. App., Jan. 13, 2004).  

4.  After completion of the foregoing, the 
RO should readjudicate the appellant's 
claim of entitlement to service connection 
for the cause of the veteran's death.  If 
the decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

